Citation Nr: 1715247	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected keloids of the face.

2.  Entitlement to an increased rating for service-connected keloids of the chest and right shoulder, evaluated as zero percent disabling prior to February 13, 2015 and 30 percent thereafter.

3.  Entitlement to an initial rating for pseudofolliculitis barbae, evaluated as zero percent disabling prior to February 13, 2015 and 10 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the left shoulder.

5.  Entitlement to a rating in excess of 20 percent for service-connected DJD of the right shoulder, status-post arthropathy.

6.  Entitlement to service connection for pterygium of the right eye.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear at the Winston-Salem RO in March 2015 to have a personal hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a June 2016 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2016 rating decision, the RO granted service connection for painful right shoulder residual scarring and assigned a 10 percent evaluation from October 16, 2013.  A 30 percent evaluation was assigned for painful keloids of the chest and painful right shoulder residual scarring from February 13, 2015.  In the decision, the RO also increased the evaluations for the right and left shoulder disabilities to 20 percent, effective from the date of claim.  Additionally, in the February 2013 rating decision increased the assigned rating for pseudofolliculitis barbae to 10 percent from February 13, 2015.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2016.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Here, however, with regard to the Veteran's appeal for a higher initial rating for pseudofolliculitis barbae, there is no evidence of record that the Veteran uses corticosteroid medication of any type for this condition during the appeal period, and thus this claim will not be affected by the resolution of VA's appeal in Johnson.  The Board will therefore adjudicate this claim.

The issues of entitlement to higher ratings for disabilities of the right and left shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1. From November 12, 2009, the Veteran's keloid of the face is manifested by two characteristics of disfigurement.

2.  From November 12, 2009 to October 16, 2013, the Veteran's keloids of the chest were manifested by five painful scars.

3.  From October 16, 2013, the Veteran's keloids of the chest and right shoulder are manifested by five or more painful scars.

4.  From November 12, 2009, the Veteran's pseudofolliculitis barbae is manifested by papular lesions affecting less than 5 percent of the exposed body surface area and less than 5 percent of the total body surface area.

5.  The Veteran does not have pterygium of the right eye that had its onset during active service, is otherwise causally related to active service or any incident therein.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for service-connected keloid of the face have been met from November 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes (DC) 7800-7805 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for service-connected keloids of the chest have been met from November 11, 2009 to October 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7800-7805 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for service-connected keloids of the chest and right shoulder have been met from October 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7800-7805 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no higher, is warranted for pseudofolliculitis barbae from November 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, DC 7806, 7813 (2016).

5.  Pterygium of the right eye was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A pre-decisional notice letter dated in December 2009 complied with VA's duty to notify the Veteran including as to the service connection, as well as initial and increased rating claims.  As to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the December 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records, as well as VA and private treatment records have been obtained and associated with the claims file.  Pursuant to the June 2016 Board Remand, the Veteran was afforded VA examinations in October 2016 as to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the October 2016 VA examinations are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  As such, the Board finds that the October 2016 VA examination reports are sufficient, as the examiners provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).


II.  Increased and initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a. Keloid of the face

Notably, the criteria for rating scars were amended by VA on September 23, 2008.  Those amendments were promulgated prior to the Veteran's claim, which was received by VA on November 11, 2009, and are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended version of the scar rating criteria will be applied in this case.

For all periods relevant to this appeal, the keloid of the Veteran's face has been rated pursuant to the criteria under 38 C.F.R. § 4.118, DC 7800 (2016).  DC 7800 is applied for disabilities resulting from scarring or other disfigurement of the head, face, or neck.  Those criteria are governed in part by eight characteristics of disfigurement that are identified under 38 C.F.R. § 4.118, DC 7800, Note (1).  These characteristics of disfigurement include:  (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); or, (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).  Under 38 C.F.R. § 4.118, DC 7800 (Note 5), characteristics of disfigurement may be found as having been caused by one scar or by multiple scars.  In other words, the characteristics required to assign a particular disability rating need not be caused by a single scar in order to assign that disability rating.

Subject to the above, DC 7800 provides for a 10 percent disability rating for disabilities with one characteristic of disfigurement.  A 30 percent disability rating is assigned for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is appropriate for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  A maximum 80 percent disability rating is assigned for disabilities marked by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

Also, DC 7801 provides the criteria for rating disabilities due to scars that are not of the head, face, or neck, and that are deep and nonlinear.  Under 38 C.F.R. § 4.118, DC 7801, Note (1), a "deep scar" is defined as one associated with underlying soft tissue damage.  Under those criteria, a 10 percent disability rating is assigned for qualifying scars that encompass an area or areas of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent disability rating is appropriate for qualifying scars that cover an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent disability rating is appropriate where qualifying scars encompass an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A maximum schedular 40 percent disability rating is warranted for qualifying scars that involve an area or areas of 144 square inches (929 square centimeters) or more.

In this case, the Veteran is assigned a rating of 10 percent under DC 7800 for his service-connected keloid of the face from November 12, 2009, which is the date of the increased rating claim.  He maintains that he is entitled to a higher rating for his service-connected disability.  For the reasons set forth below, the Board finds that a 30 percent rating is warranted for the Veteran's keloid of the face throughout the appeal period.

In a December 2009 statement, the Veteran asserted that his keloid of the face has increased in severity with pain and itching at times.

He was afforded a VA examination in May 2010 at which time the examiner noted that the Veteran had a 'Y'-shaped scar on the right face superior to the mandible midway between the ear and the neck fold.  The left side of the 'Y' was 0.6cm in width and 2.0cm. in length.  The right arm of the 'Y' was 0.5cm. in length.  The total area of the scar was 6 square inches (39 sq. cm.).  The examiner indicated that the Veteran's scar was not painful and had no signs of skin breakdown.  The examiner reported that the scar was superficial and exhibited no hypo- or hyper- pigmentation.  The examiner noted that the scar was elevated or depressed.  The skin was not indurated or inflexible and the contour was not adherent to underlying tissue, and has no other characteristics of disfigurement.  The examiner stated that the Veteran's right facial scar showed signs of inflammation, edema, or keloid.  The scar was raised and firm.

In the May 2011 notice of disagreement (NOD), the Veteran reported that his keloid was painful and irritating.
Pursuant to the June 2016 Board Remand, the Veteran was afforded another VA examination in October 2016 that addressed the keloid of his face.  The examiner indicated that the Veteran's facial keloid was not painful or unstable.  The examiner described the facial keloid as two scars crossing in an 'X' type pattern.  The horizontal scar was 2cm. in length and 0.1cm. in width.  The vertical scar was 1cm. in length and 0.1cm. in width.  The examiner reported that the scar was elevated with hyperpigmentation.  The combined total area of the hypo or hyperpigmentation was 0.3 sq. cm.  There was no gross distortion, asymmetry of the facial features, or visible/palpable tissue loss.  The examiner indicated that the Veteran's facial keloid does not impact his ability to work.

Accordingly, the evidence demonstrates that the service-connected facial keloid exhibits two characteristics of disfigurement.  As described above, the May 2010 VA examination report indicated that the maximum width of the Veteran's facial keloid was 0.6cm and was either elevated or depressed.  In addition, the October 2016 VA examiner indicated that the facial keloid was elevated.  The Board recognizes that only the May 2010 VA examiner identified two characteristics of disfigurement.  However, taking into consideration 38 C.F.R. § 4.7 and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's keloid of the face more nearly approximates a 30 percent rating under DC 7800 throughout the appeal period.

Review of the evidence reveals that a higher rating of 50 percent under DC 7800 is not warranted as the Veteran's disability is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  VA examinations and treatment show that the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature.  The Board recognizes that the October 2016 VA examiner described the Veteran's facial keloid as hyperpigmented; however, the area affected does not exceed 39 square centimeters.  Critically, at no point throughout the appeal period were more than three characteristics of disfigurement identified.  As such, a higher disability rating is not warranted under DC 7800.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's keloid of the face warrants a 30 percent rating, but no higher, from November 12, 2011, the date of the increased rating claim.  The claim is granted to that extent.

b. Keloids of the chest and right shoulder

The Veteran's service-connected keloids of the chest were rated as noncompensable prior to February 13, 2015 under DC 7804.  As described above, a November 2016 rating decision, granted service connection for painful right shoulder residual scarring and assigned a 10 percent evaluation from October 16, 2013 to February 13, 2015.  The November 2016 rating decision, then assigned a 30 percent evaluation for painful keloids of the chest and painful right shoulder residual scarring from February 13, 2015 under DC 7804.

Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

Here, the Veteran contends that he is entitled to an increased disability rating for his service-connected keloids of the chest and right shoulder; in particular, he asserts that these scars cause pain, itching, and burning sensation.  See, e.g., the Veteran's statement dated December 2009; the NOD dated May 2011; and the VA Form 9 dated August 2012.

The Veteran was afforded a VA examination in May 2010 at which time the examiner noted that the Veteran had keloids of the anterior surface of the trunk.  The examiner described a rectangular shaped keloid 2cm. to the left of the sternum and 6cm. superior to the xiphoid process.  There was no skin breakdown over the scar; however, the Veteran reported that the scar was painful.  The maximum width of the scar was 0.5cm. and it was 2.4cm. at maximum length.  The area of the scar was less than 36 sq. cm.  The examiner stated that the scar was superficial and had no other disabling effects.  The scar was described as a keloid without edema or inflammation.  The examiner also described a second scar of the anterior trunk; specifically, a lateral linear keloid slightly lower than the previous scar on the right chest, 1cm. lateral to mid-sternum.  The maximum width of the second scar was 0.3cm. by 1.5cm. in maximum length.  The scar was a keloid, which was superficial and had no other disabling effects.  The examiner identified a third scar of the anterior trunk, which was a horizontal linear keloid immediately to the right of the lower sternum.  There was no skin breakdown over the scar, and the scar was not painful.  The third chest keloid was 0.3 cm. in maximum width and 1.4cm. in maximum length.  It was not painful, and had no signs of skin breakdown.  The scar was superficial, and had no disabling effects.  The scar was a keloid.  The examiner noted a fourth scar on the anterior surface of the trunk.  This horizontal linear keloid was 4.5cm. superior to the right mid sternum keloid and immediately to the right of the sternum.  There was no skin breakdown or pain.  The maximum width of the fourth keloid was 0.3cm. by 0.8cm. in maximum length.  The scar was superficial and had no other disabling effects.  The examiner identified a fifth scar of the anterior surface of the Veteran's trunk, which was irregular shaped and was 1cm. inferior to the nipple with the medial edge of the keloid.  There was no skin breakdown; however, the Veteran reported that the scar was painful.  The keloid measured 1.0cm. in maximum width and 3.5cm. in maximum length.  It was superficial and had no disabling effects.  The examiner noted that the Veteran is employed full-time.  The examiner further explained that the Veteran's keloids have not resulted in any time lost from work during the last 12-month period, and had no significant effects on usual daily activities.

Pursuant to the June 2016 Board Remand, the Veteran was afforded another VA examination in October 2016 at which time the examiner noted that the Veteran had keloid scars of the chest and right shoulder, status-post right shoulder surgery.  With respect to the right shoulder surgical scars, the Veteran reported that he had right shoulder surgery in 2013.  One of the surgical scars has developed partial abnormal thickening similar to previously identified scars.  The Veteran reported that the scar itches and "feels like it is growing."  He reported that the scar is painful to touch.  He denied that the right shoulder scar causes any limitation of activities.  The examiner indicated that the Veteran has four post-surgical scars of the right shoulder.  Two of the scars formed an 'X' pattern on the anterior shoulder.  There was another scar on the top of the shoulder with keloid formation, and a third scar over the posterior shoulder.  The first scar was linear and 1cm. in length.  The second scar was also linear and 1cm. in length.  Scar #3 was 10cm. by 1cm. and was superficial and non-linear.  Scar #4 was 1cm. by 0.2cm. and was also superficial and non-linear.  Scar #3 was tender to palpation.

The October 2016 VA examiner also identified five scars of the anterior trunk.  The examiner documented the following measurements:  scar #1 was linear and 1.5cm. in length; scar #2 was linear and 1.2cm. in length; and scar #3 was 1inear and 1.1cm. in length.  Scar #4 was superficial and non-linear, and measured 3cm. by 0.7cm.  Scar #5 was also superficial and non-linear, and measured 1.5cm. by 0.2cm.  In summary, the examiner reported that the total area of the superficial non-linear scars of the right upper extremity was 10.2 sq. cm. and the total area of the superficial non-linear scars of the anterior trunk was 2.4 sq. cm.  None of the scars were deep.  The examiner reported that the Veteran's scars did not impact his ability to work.

The Board has considered the evidence of record including the Veteran's competent contentions of painful keloids.  Moreover, the evidence demonstrates that the Veteran has at least five keloids of the chest, as documented by both the May 2010 and October 2016 VA examiners.  Based upon this evidence alone, the Board finds that a 30 percent evaluation is warranted for service-connected keloids of the chest from the date of the increased rating claim, November 12, 2009.  As described above, the Veteran was service-connected for residual surgical scar of the right shoulder, effective October 16, 2013.  Thus, the evidence demonstrates that a combined 30 percent evaluation for painful scars under DC 7804 is warranted for the service-connected keloids of the chest and right shoulder from October 16, 2013.

Critically, 30 percent is the maximum rating warranted under DC 7804.  As such, the Board has considered whether a higher or separate rating is warranted for the service-connected keloids of the chest and right shoulder.  To this end, the May 2010 and October 2016 VA examiners specifically tested for limitation of function as a result of the scarring and found none.  Critically, DC 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  There is no evidence that the Veteran's function of the trunk or right shoulder is impacted by the keloids on any more than a minimal level.  Moreover, there is no evidence that the nonlinear scarring is deep.  See 38 C.F.R. § 4.118, DC 7801.

In summary, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's keloids of the chest warrant a 30 percent rating, but no higher, from November 12, 2011 (the date of the increased rating claim) to October 16, 2013.  A 30 percent combined rating, but no higher, is also warranted for the keloids of the chest and right shoulder from October 16, 2013.  The claim is granted to that extent.

c. Pseudofolliculitis barbae

The Veteran is assigned a noncompensable (zero percent) evaluation prior to February 13, 2015 and a 10 percent disability rating thereafter for pseudofolliculitis barbae (PFB) under DC 7813-7806.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  He maintains that he is entitled to a higher rating for his service-connected disability.  For the reasons set forth below, the Board finds that a 10 percent rating is warranted for the Veteran's PFB from November 12, 2009, the date of service connection.

DC 7813 provides that dermatophytosis may be rated based on disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7813.

DC 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, DC 7806.

As described above, the Veteran filed a claim of entitlement to service connection for PFB in November 2009.  In a December 2009 statement, the Veteran reported that his PFB causes infected tissue and bacteria to form pus cells throughout his face.  He avoids shaving as long as possible because of the bumps that appear after shaving.

The Veteran was afforded a VA examination in May 2010 at which time he reported that he has to use clippers to shave.  He has more whiteheads all over his face.  He uses a facial hair brush, and shaves against the way the hair grows.  He also uses over-the-counter powder.  None of these methods are effective.  Upon physical examination, the Veteran was shaven and his skin was slightly darker in the bearded area.  He has a few small scattered papules at the neck.  The examiner diagnosed the Veteran with pseudofolliculitis barbae.

In a July 2010 rating decision, the RO granted service connection for PFB and assigned a 10 percent evaluation from November 12, 2009, the date of claim.
In his May 2011 NOD, the Veteran reported that his face is filled with pustules from hair grown back into his skin, causing blisters.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA examination in October 2016.  The examiner noted the Veteran's report that he still gets outbreaks of bumps on his skin anytime that he shaves.  As such, he limits his shaving to twice per week.  He was prescribed medication by his dermatologist, but it did not help and he no longer uses it.  Upon physical examination, the examiner identified papular lesions with a few pustules present on the face/neck.  The examiner explained that the Veteran has pseudofolliculitis barbae on his face and chest affecting less than 5 percent of the exposed area; with a total area of between 5 percent and 20 percent.  The examiner indicated that the Veteran's PFB does not impact his ability to work.

In light of the examination findings and the Veteran's statements, the Veteran's PFB most nearly approximates the assigned 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806 from the date of service connection.  A higher rating has not been met or approximated, as none of the examiners described the affected area as affecting 20 percent or more of exposed and total body areas; indeed, the most recent examiner estimated the exposed body area affected as just under 5 percent, and the Veteran's statements have not indicated otherwise. At no time has the affected area been described as covering 20 percent or more of the total body surface or the total exposed area.  Further, the evidence of record, including the Veteran's statements, does not show that the Veteran has been prescribed immunosuppressive drugs or corticosteroids for this condition.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PFB warrants a 10 percent rating, but no higher, from November 12, 2011, the date of service connection.  The claim is granted to that extent.

d. Additional considerations

Additionally, the Board finds that the Veteran's keloids of the face, chest, and right shoulder, as well as PFB do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's keloid and PFB disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, as described above, the evidence reflects that the symptoms associated with the Veteran's keloids of the face, chest, and right shoulder are contemplated within the diagnostic codes.  The symptoms of disfigurement and pain are expressly contemplated by the pertinent schedular criteria.  See 38 C.F.R. § 4.118, DC 7800, 7804.  As to the PFB, the schedular criteria specifically contemplate the total body and exposed area affected by papular lesions, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, DC 7806.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his keloids and PFB that have been unaccounted for by the current schedular rating.  Notably, there is no allegation or argument that, at any point, the schedular criteria are inadequate to rate the Veteran's keloids and PFB.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for the keloids of the face, chest, and right shoulder, as well as PFB, is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the matter has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the matter further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his keloid and PFB disabilities preclude his employment.  Additionally, there is no indication in the record that the Veteran's service-connected keloid and PFB disabilities have negatively impacted his employability.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

III.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he developed pterygium of the right eye during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for this disability.

As indicated above, the Veteran served on active duty from March 1975 to October 1996.  Service treatment records (STRs) dated in September 1990 note the Veteran's report that his eyes hurt in problem lighting.  STRs dated in September 1993 show that the Veteran sustained a corneal abrasion to the right eye when he was struck by a flying insect.  Critically, STRs do not document pterygium of the right eye, or any other diagnosed right eye disability.

A VA general examination conducted in January 1997 indicated that the Veteran's eyes were normal.  Private treatment records dated in June 1998 document a diagnosis of inflamed right eye pterygium.

A VA examination conducted in May 2010 indicated that the Veteran has pterygium in his right eye.  He continued to complain of sporadic bilateral eye pain.  The examiner stated that service records dated in 1995 show that the Veteran had pterygium in the left eye only.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA examination and medical opinion as to his claimed right eye pterygium in October 2016.  The examiner confirmed a diagnosis of pterygium of the right eye.  With respect to the question of nexus, the examiner concluded that the pterygium of the right eye "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that a review of the Veteran's treatment records indicate a corneal abrasion of the right eye in 1993, which resolved with treatment.  The examiner continued, "[p]terygium left eye removed 1998 without any complications.  There is not any indication that current pterygium right eye is related to corneal abrasion from 1993."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed pterygium of the right eye is less likely than not due to the Veteran's military service.  Specifically, the Board finds the October 2016 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the October 2016 examiner concluded that the Veteran's diagnosed pterygium of the right eye is not etiologically related to his military service, to include the in-service corneal abrasion.  The rationale was thorough and based on the overall record.

The record contains no medical opinion which refutes the conclusions set forth in the October 2016 VA medical opinion concerning nexus.  As was explained in the VCAA section above, the Veteran was afforded the opportunity to present evidence in support of his pterygium of the right eye claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as medical evidence on the crucial question of nexus.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed pterygium of the right eye was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his pterygium of the right eye are contradicted by the conclusion of the October 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the October 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Pterygium is not listed as a chronic disease and, in any event, there is no evidence that the Veteran was diagnosed as having pterygium of the right eye during his military service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the October 2016 VA examiner considered the Veteran's reported history and assertions of continuing right eye symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An increased disability rating of 30 percent, but no higher, for keloids of the face is granted from November 12, 2009.

An increased disability rating of 30 percent, but no higher, for keloids of the chest is granted from November 12, 2009 to October 16, 2013.

An increased disability rating of 30 percent, but no higher, for keloids of the chest and right shoulder is granted from October 16, 2013.

An initial rating of 10 percent, but no higher, for PFB is granted from November 12, 2009.

Entitlement to service connection for pterygium of the right eye is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims of entitlement to higher ratings for right and left shoulder disabilities on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending right and left shoulder claims.

Since the Veteran's right and left shoulder claims were last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Significantly, this type of joint testing was not accomplished during the Veteran's most recent VA examination in October 2016.  Hence, the AOJ should arrange for the Veteran to undergo VA examination of the bilateral shoulders by an appropriate medical professional.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from October 2016.  All such available documents must be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected right and left shoulder disabilities.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should provide an opinion as to the severity of the Veteran's right and left shoulder symptoms when he is not medicated, as compared to when he is medicated.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


